We concur in the opinion of his Honor, for the reason given by him. When a plaintiff declares as administrator, profert of the letters of administration is made in the declaration, and no proof in respect to that fact is required on the trial; but when a plaintiff declares in his ownright, as for a trespass, or for trover, after the property had come to his possession, the fact of his being administrator, constitutes a link in his chain of title, and is put in issue, and must be proved on the trial; no profert of the letters of administration being set out in the declaration. This is a well settled distinction.
PER CURIAM.                               Judgment affirmed. *Page 500